Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims/claim-terms are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1
(i) “said local first routerS (R1)”, “the intermediate level second and higher level third routerS (R2, R3)” are indefinite because “routerS” is recited in the plural.  Each of R1, R2 and R3 recited earlier in the claim is recited in the singular; “a local first router (R1)”, “intermediate level second router (R2)” and “higher level third router (R3)”.  This calls into question whether each of limitations “said local first routerS (R1)” and “the intermediate level second and higher level third routerS (R2, R3)” has the required claim antecedent basis.

Response to Arguments
Please see updated Section 112 indefiniteness rejection above.
Applicant’s arguments have been considered but are either moot or not persuasive.  
Applicant argues: “Modha describes routing of packages, but the routing only occurs on one level. Particularly, Modha has only one level of Core-to-Core router PSw 55 which is placed in each core for intra/inter core communication. Specifically, PSw is designed and placed in a 2D mesh (see Fig.2A of Modha)” With all due respect, this characterization of MOdha is not accurate.  AS set forth below, Modha, in Figs. 13-15, for example, discloses a hierarchical neural network structure.  
Applicant’s arguments at the top of page 8 and at the top of page 9 would appear to comprise discussions of the alleged advantageous and beneficial results afforded by the invention.  However, these results are not actually claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the recited “broadcast driver” are not persuasive because they would appear to amount to a piecemeal attack on the references cited to reject this claim feature.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding the above, please note that these arguments have been rendered moot in view of the new grounds of rejection below, citing the new reference Chiueh.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0032465 A1 to Modha, in view of U.S. Patent Publication No. 2008/0120260 A1 to Yancey, further in view of U.S. Patent No. 5,751,913 to Chiueh et al.
As to claim 1, Modha discloses 
A network comprising a plurality of interconnected core circuits (10) arranged on several units (6), wherein each core circuit (10) (Figs. 1-4: core circuit) comprises: 
an electronic array (8, 9) comprising a plurality of computing nodes (90) (Figs. 1-2, 3-4: “neuron 11”) and a plurality of memory circuits (80) (Figs. 1 and 2 and paragraphs 67-77, especially paragraph 71: “synapse 31” implemented using 1-bit static SRAM cells), which electronic array (8, 9) is configured to receive incoming events (Figs. 1 and 2 and paragraphs 67-77, in particular, paragraph 68), wherein each computing node (90) is configured to generate an event comprising a data packet in response to incoming events received by the respective computing node (90) (Figs. 1 and 2 and paragraphs 67-77, especially paragraphs 68, where “leaky integrate and fire” discloses “pre-defined criterion”; also see paragraph 71: “neuronal activation function”, teaching “pre defined criterion”), and 
a circuit which is configured to append a destination address, to the data packet (Figs. 1a, 3, 4, and associated discussion in Spec, especially paragraph 75-76: “PB”), and a local first router (R1) for providing intra-core connectivity (Figs. 1a, 3 and 4 and associated discussion in Spec: units 
a broadcast driver (7) for transmitting incoming events to the memory circuits (80) in the core circuit (10) in parallel. (Fig. 1a, 3 and 4 and paragraphs 67-77, especially paragraphs 73-74: “core-to-axon 4”),
wherein the network further comprises an event routing system (R1, R2, R3) interconnecting the core circuits (10), wherein the event routing system comprises said local first routers (R1) and the intermediate level second and higher level third routers (R2, R3), wherein the entirety of the routers (R1, R2, R3) form a hierarchical structure (Figs. 1-4, 13, 14 and 15 and associated discussion in Spec., showing this claimed hierarchical structure, wherein elements units 4/5/6/53/57/58, 604/605/606/657A-B/658A-B/653A-B disclose R1, elements 70, 55, 670 disclose R2, and elements 770/870 disclose R3).
Modha does not appear to explicitly disclose additional source information, particularly virtual source core ID.
Yancey discloses additional source information, particularly virtual source core ID (Fig. 5, paragraph 23).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yancey’s teachings, in conjunction with and to modify Modha’s teachings, to reject the limitations of this claim.  In particular, Yancey’s teaching of additional source information, particularly virtual source core ID, is combinable with Modha’s teaching of “a circuit which is configured to append a 
Yancey and MOdha do not appear to disclose a broadcast driver (7) for broadcasting incoming events to all the memory circuits (80) in its core circuit (10) in parallel .
Chiueh discloses broadcasting incoming events to all the memory circuits (80) in its core circuit (10) in parallel (Figs. 3B, 4B and 5 and col. 6, line 30 – col. 7, line 67, disclosing “each PE 30 in the layer receives the serial output from the preceding layer in parallel (i.e., the output from the preceding layer is broadcast to the PEs 30 in the layer”, wherein each “PE” is a neuron [col. 5]; further disclosing that each PE comprises a SPDSA, which contains registers/memory units, e.g., 50, 52 [see cols. 8-9], thus teaching this limitation).

As to claim 3, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses characterized in that each router (R1, R2, R3) comprises at least one control circuit that is configured to route events according to the route payload, that is particularly part of the respective data packet (Figs. 1a, 3, 4, 13 and 14 and associated discussion in Spec, disclosing that each respective router comprises PSw and associated components, implementing inter-core and intra core routing), and 

Modha does not appear to explicitly disclose particularly virtual source core ID.
Yancey discloses additional source information, particularly virtual source core ID (Fig. 5, paragraph 23) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yancey’s teachings, in conjunction with and to modify Modha’s teachings, to reject the limitations of this claim.  Modha and Yancey are in the same field of endeavor with respect to management and implementation of neural networks. The suggestion/motivation would have been to optimize implementation and management of neural networks. (Modha, paragraphs 1-8; Yancey, paragraphs 1-5 and Figs. 1-5). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses characterized in that the core circuits (10) are arranged in units (6), particularly in the form of modular tiles (6) or chips (6), wherein particularly each unit (6) comprises several of the core circuits (10), and wherein each unit (6) comprises one of the first routers (R1), wherein particularly said first routers (R1) are each disposed in a hierarchical structure formed by the 
As to claim 5, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses characterized in that said hierarchical structure comprises a lowest level comprising the first routers (R1), wherein particularly the first routers (R1) are configured to distribute events whose source and destinations are located in the same core circuit (10). (Figs. 1-4, 13, 14 and 15 and associated discussion in Spec., showing this claimed hierarchical structure; further see paragraph 75: “The target incoming axons 15 may be incoming axons 15 in the same core module 10 or other core modules 10”).
As to claim 6, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses characterized in that said hierarchical structure comprises at least one intermediate level comprising the second routers (R2), wherein particularly the second routers (R2) are configured to distribute events generated by or targeting core-circuits (10) within the same unit.  (Figs. 1-4, 13, 14 and 15 and associated discussion in Spec., showing this claimed hierarchical structure; further see paragraph 75: “The target incoming axons 15 may be incoming axons 15 in the same core module 10 or other core modules 10”).
As to claim 7, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses characterized in that said hierarchical structure comprises a highest level comprising the third routers (R3) that are configured to distribute events between different units (6), wherein particularly the third routers (R3) are arranged in a two-dimensional mesh.   (Figs. 1-4, 13, 14 and 15 and associated discussion in Spec., showing this claimed hierarchical structure; further see paragraph 75: “The target incoming axons 15 may be incoming axons 15 in the same core module 10 or other core modules 10”).
As to claim 8, Modha, Chiueh and Yancey teach the network as in the parent claim 1.

Modha does not appear to explicitly disclose wherein different routing strategies are used that co-exist within the same network.
Yancey discloses wherein different routing strategies are used that co-exist within the same network (Figs. 1-4, 13 and 14, and paragraphs 12-23, in particular, paragraph 22; “the FPGA array can form multiple different neural networks to simultaneous[ly] work to solve different problems” and paragraph 23: “depending on the desired neural network configuration, packets could be broadcast to all other nodes, could be direct to a subset of other nodes, or could be sent to a single node”, teaching different routing strategies).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yancey’s teachings, in conjunction with and to modify Modha’s teachings, to reject the limitations of this claim.  Modha and Yancey are in the same field of endeavor with respect to management and implementation of neural networks. The suggestion/motivation would have been to optimize implementation and management of neural networks. (Modha, paragraphs 1-8; Yancey, paragraphs 1-5 and Figs. 1-5). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 13, please see rejection for claim 1.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0032465 A1 to Modha, in view of U.S. Patent Publication No. 2008/0120260 A1 to Yancey and U.S. Patent No. 5,751,913 to Chiueh, further in view of U.S. Patent Publication No. 2005/0281116A1 to Furber.
As to claim 9, Modha, Chiueh and Yancey teach the network as in the parent claim 1.
Modha further discloses 
characterized in that the network is a synthetic neuronal network, wherein each computing node (90) forms a neuron, and wherein each of said memory circuits (80) forms a synapse (Figs. 1-4, 13-14 and paragraphs 67-77), wherein particularly the computing nodes (90) are designed to integrate incoming events and to generate an event (see citations above, especially paragraphs 68, 71: “leaky integrate and fire” and “neuronal activation function”).
Furber further discloses to integrate incoming events and to generate an event when the signal formed by the integrated events crosses a firing threshold (paragraph 170). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Furber’s teachings, in conjunction with and to modify Modha’s teachings to reject the limitations of this claim.  Furber, Modha and Yancey are in the same field of endeavor with respect to management and implementation of neural networks. The suggestion/motivation would have been to optimize implementation and management of neural networks. (Modha, paragraphs 1-8; Yancey, paragraphs 1-5 and Figs. 1-5; Furber, paragraphs 1-18). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463